UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NANCY C. MANZ,
                                                        Civil Action No.
                              Plaintiff,
                                                        2:18-cv-05171 (JFB)(AYS)
                    v.
                                                        DECLARATION OF MARY ELLEN
EILEEN GIAGRASSO, MANUELLA
                                                        DONNELLY IN OPPOSTION TO
IGNASSIO, PATRICE KELLY, RICHARD
                                                        REQUEST FOR CERTIFICATE OF
MURPHY, MARY GOLDIN, and LORI
                                                        DEFAULT
RAFFINETTI,

                             Defendants.



        Mary Ellen Donnelly, pursuant to 28 U.S.C. § 1746, declares under penalty of

 perjury that the foregoing is true and correct.

        1.      I am a member of the firm Putney, Twombly, Hall & Hirson LLP and an

attorney duly admitted to practice law before this Court. I submit this Declaration on behalf of

defendants Eileen Giagrasso, Manuella Ignassio, Patrice Kelly, Richard Murphy, Mary Goldin,

And Lori Raffinetti (collectively “Defendants”), in opposition to Plaintiff’s application for a

Certificate of Default.

        2.     Plaintiff was employed by South Nassau Communities Hospital (“SNCH”),

as a part time Registered Nurse. On June 20, 2018, Plaintiff was laid off from her position

with SNCH as a result of a hospital-wide layoff.

        3.     On July 9, 2018, I received an email and an attorney demand letter from

attorney Ralph Somma, Esq., who represented Plaintiff in connection with her layoff from

SNCH.

        4.     Between July 9, 2018 and September 26, 2018, Mr. Somma and I engaged in

several email and telephone communications regarding Plaintiff’s layoff from SNCH.
        5.      In the midst of those communications, on September 13, 2018, Plaintiff

commenced this action by filing a Complaint in the United States District Court, Eastern

District of New York. A true and accurate copy of Plaintiff’s Complaint is attached as

Exhibit A.

        6.      Defendants received a copy of the Complaint on September 26, 2018.

        7.      On October 3, 2018, I had another telephone conversation with Mr. Somma

in connection with Plaintiff’s layoff from SNCH. During that telephone conversation, Mr.

Somma specifically represented to me that he had not been retained to represent Plaintiff,

nor did he represent Plaintiff, in connection with this action. However, both Mr. Somma

and I remained hopeful that we would be able to resolve both Plaintiff’s claims with respect

to her layoff and the claims asserted by Plaintiff in this action.

        8.      On October 11, 2018, I provided Mr. Somma with additional information in

connection with Plaintiff’s layoff from SNCH.

        9.      On October 23, 2018, Mr. Somma contacted me to discuss possible

resolution of this matter.

        10.     Also on October 23, 2018, Defendants’ received Plaintiff’s Request for a

Certificate of Default. See Exhibit B.

        11.     Since Mr. Somma and myself have not be able to reach resolution of

Plaintiff’s claims at this time, either with respect to Plaintiff’s layoff from SNCH or the

claims raised in this action, Defendants are prepared to fully defend themselves with respect

to the claims raised by Plaintiff in this action. Accordingly, on October 23, 2018,

Defendants’ filed their Answer to the Complaint. A copy of the Answer is annexed as Exhibit

C.

        12.     The delay in filing the Answer on behalf of Defendants was due solely to the

possibility that the parties would be able to reach resolution on all of Plaintiff’s claims.

                                                   2
       13.    Pursuant to the docket report in this matter, Defendants’ Answer was due on

October 17, 2018. Accordingly, any delay in filing the Answer is de minimus and Plaintiff

has not been prejudiced.



 Dated: October 23, 2018
       New York, New York

                                                /s/MED
                                     Mary Ellen Donnelly




                                               3
Exhibit A
Exhibit B
Exhibit C
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NANCY C. MANZ,
                                                       Civil Action No.
                               Plaintiff,
                                                       2:18-cv-05171 (JFB)(AYS)
                     v.

EILEEN GIAGRASSO, MANUELLA                             ANSWER
IGNASSIO, PATRICE KELLY, RICHARD
MURPHY, MARY GOLDIN, and LORI
RAFFINETTI,

                             Defendants.

       Eileen Giagrasso, Manuella Ignassio, Patrice Kelly, Richard Murphy, Mary Golden,

incorrectly sued herein as Mary Goldin, and Lori Raffinetti (collectively, “Defendants”), by and

through its attorneys, Putney, Twombly, Hall & Hirson LLP, as and for its Answer to the

Complaint filed by Nancy C. Manz (“Plaintiff”), dated September 25, 2018 (the “Complaint”), in

the above-captioned action state as follows:

                               PARTIES TO THE COMPLAINT

I.A.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations regarding Plaintiff’s address.

I.B.(1) Admit that defendant Eileen Giagrasso is employed by South Nassau Communities

Hospital (“SNCH”).

I.B.(2) Admit that defendant Manuella Ignassio is employed by South Nassau Communities

Hospital (“SNCH”).

I.B.(3) Admit that defendant Patrice Kelly is employed by South Nassau Communities Hospital

(“SNCH”).
I.B.(4) Admit that defendant Richard Murphy is employed by South Nassau Communities

Hospital (“SNCH”).

I.B.(5) Admit that defendant Mary Golden, incorrect sued here as Mary Goldin, is employed by

South Nassau Communities Hospital (“SNCH”).

I.B.(6) Admit that defendant Lori Raffinetti is employed by South Nassau Communities Hospital

(“SNCH”).

                                 BASIS FOR JURSIDICTION

II.B.   Deny the allegations contained in Paragraph II.B. except admit that Plaintiff purports to

proceed as stated therein.

                                   STATEMENT OF CLAIM

III.A. Deny each and every allegation contained in Paragraph III.A. of the Complaint.

III.B. Deny each and every allegation contained in Paragraph III.B. of the Complaint.

III.C. Deny each and every allegation contained in Paragraph III.C. of the Complaint and every

subpart there of.

                                            INJURIES

IV.     Deny each and every allegation contained in Paragraph IV.A. of the Complaint.

                                             RELIEF

V.      Deny each and every allegation contained in Paragraph IV.A. of the Complaint.

                              AS AND FOR A FIRST DEFENSE

        1.     The Complaint fails to state a claim upon which relief may be granted.

                             AS AND FOR A SECOND DEFENSE

        2.     The Complaint is barred, in whole or in part, to the extent that it was not filed

within the period of time mandated by the applicable statutes of limitations.



                                                 2
                                 AS AND FOR A THIRD DEFENSE

         3.       Any and all actions taken by Defendants were based on legitimate, non-

discriminatory and non-retaliatory reasons.

                                AS AND FOR A FOURTH DEFENSE

         4.       Plaintiff’s claims for relief are barred, in whole or in part, by the doctrines of

waiver and estoppel.

                                 AS AND FOR A FIFTH DEFENSE

         5.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

                                 AS AND FOR A SIXTH DEFENSE

         6.       Plaintiff’s claims are barred, in whole or in part, by the equitable doctrines of

unclean hands.

                               AS AND FOR A SEVENTH DEFENSE

         7.       Any damages or loss sustained by Plaintiff were caused solely by the culpable

conduct on the part of Plaintiff.

         8.       Plaintiff is therefore not entitled to recover.

                                AS AND FOR AN EIGTH DEFENSE

         9.       Plaintiff cannot state a claim under the Electronic Communications Privacy Act of

1986 (ECPA), since any and all calls monitored by SNCH were done so during the normal

course of business operations.

Dated:        October 23, 2018
              New York, New York


                                                    _________/s/MED___________________
                                                    Mary Ellen Donnelly
                                                    PUTNEY, TWOMBLY, HALL & HIRSON LLP
                                                    521 Fifth Avenue

                                                     3
New York, New York 10175
(212) 682-0020
(212) 682-9380 (fax)

Attorney for Defendants




 4
